ACCEPTED
                                                                                           03-15-00532-CR
                                                                                                 13128139
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      10/7/2016 2:14:49 PM
                                                                                         JEFFREY D. KYLE
                               NOS. 03-15-00532-CR                                                  CLERK


                                         IN THE
                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
                               COURT OF APPEALS                       AUSTIN, TEXAS
                                                                  10/7/2016 2:14:49 PM
                          THIRD DISTRICT OF TEXAS                   JEFFREY D. KYLE
                                                                          Clerk

                                 AUSTIN, TEXAS

SHANE ERIC FULLER                          §                            APPELLANT

VS.                                        §

THE STATE OF TEXAS                         §                              APPELLEE

            APPEAL FROM THE 299TH JUDICIAL DISTRICT COURT

                            TRAVIS COUNTY, TEXAS

                          CAUSE NO. D1-DC-15-904040

            STATE'S FIRST MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      The State of Texas respectfully moves for an extension of the deadline for filing

the State’s brief and, in accordance with Texas Rules of Appellate Procedure 38.6 and

10.5(b), advises the Court as follows:

      (a)    Following his conviction for Assault Family Violence – Enhanced, the

appellant filed his notice of appeal in the above cause on August 20, 2015. Appellant’s

counsel filed a brief on September 7, 2016.


                                           1
      (c)      The State’s brief is currently due on October 7, 2016.

      (c)      This request is that the deadline for filing the State’s brief be extended by

30 days.

      (d)      The number of previous extensions of time granted for submission of the

State’s brief is: none.

      (e)      The State relies upon the following facts to reasonably explain the need

for an extension of the deadline:

      1. During the period since this brief was filed, the attorney assigned to this case

            has completed and filed the State’s brief in another pending appellate case

            (i.e. Cyd Lavan Alexander v. State of Texas, No. 03-16-00074-CR and 03-

            16-00075-CR). The undersigned attorney has also been assigned to prepare a

            response for another pending appellate case, (i.e. Douglas Scott Hoopes v.

            State of Texas, No. 03-16-00258-CR).

      2. In addition, the undersigned attorney is a part-time attorney and has not had

            sufficient time to prepare an adequate responsive brief.

      3. This request is not made for the purpose of delay, but to ensure that the Court

            has a proper State’s brief to aid in the just disposition of the above cause.




                                             2
      WHEREFORE, the State of Texas respectfully requests that the deadline for

filing the State’s brief be extended to November 7, 2016.

                                             Respectfully submitted,

                                             ROSEMARY LEHMBERG
                                             District Attorney
                                             Travis County, Texas

                                             /s/ Nancy L. Nicolas
                                             Nancy L. Nicolas
                                             Assistant District Attorney
                                             State Bar No. 24057883
                                             P.O. Box 1748
                                             Austin, Texas 78767
                                             (512) 854-9400
                                             Fax No. 854-4811
                                             Nancy.Nicolas@traviscountytx.gov
                                             AppellateTCDA@traviscountytx.gov




                                         3
                      CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

upon the computer program used to generate this motion, that this motion contains

279 words, excluding words contained in those parts of the motion that Rule 9.4(i)

exempts from inclusion in the word count. I certify, further, that this motion is

printed in a conventional, 14-point typeface.


                                                /s/ Nancy L. Nicolas
                                                Nancy L. Nicolas
                                                Assistant District Attorney


                          CERTIFICATE OF SERVICE

      I hereby certify that, on the 7th day of October, 2016, a true and correct copy

of this motion was served, by U.S. mail, electronic mail, facsimile, or electronically

through the electronic filing manager, to the Appellant’s attorney, John S. Butler,

Attorney at Law, 700 Lavaca Street, Suite 1400, Austin, Texas 78701,

butler@lawyer.com.

                                                /s/ Nancy L. Nicolas
                                                Nancy L. Nicolas
                                                Assistant District Attorney




                                           4